RI                l
     Jln tbe Wniteb ~tates ~ourt of jfeberal ~!aims
                                 No. 15-1229C
                          (Filed: December 21, 2015)

**********************                                                      FILED
IIUDAH ABRAHIM BEY ISRAEL,
                                                                          DEC 2 1 2015
                      Plaintiff,                                         U.S. COURT OF
                                                                        FEDERAL CLAIMS
v.

THE UNITED STATES,

                      Defendant.
* * ** * * * * * * * * * * * * * *** * *
                                    ORDER

        Plaintiff, appearing pro se, filed a packet of documents on October 21,
2015, one of which the clerk's office identified as a complaint. It consists
largely of an unintelligible collection of what plaintiff must assume is legalese.
It also lists a variety of historical statutes, treaties, and events regarding the
United States and other countries. What the complaint does not offer is a
cause of action cognizable under the Tucker Act, necessary for the court to
assert jurisdiction. We are limited to "render judgment upon any claim against
the United States founded either upon the Constitution, or any Act of Congress
or any regulation of an executive department, or upon any express or implied
contract with the United States ... in cases not sounding in tort." 28 U.S.C. §
1491(a)(l) (2012). Plaintiff has not pled a claim for money founded on the
constitution, a statute or regulation, or a contract with the United States. That
being the case, the case must be dismissed. See Rule 12(h)(3) of the Rules of
the United States Court of Federal Claims.

       Plaintiff also attempted to file several other papers which the clerk's
office has not docketed because they suffer from a variety of procedural
defects. These documents must be returned untiled because there is no
provision in the court's rules allowing them to be filed. Accordingly, the
following is ordered:
..


     1. The clerk's office is directed to return the documents received on
     November 24, 2015 and December 10, 2015 to plaintiffunfiled.

     2. The Clerk of Court is directed to dismiss the complaint without
     prejudice and enter judgment accordingly. No costs.



                                        ~11 /_J)
                                       ERICG.B~
                                       Judge




                                   2